Case 1:20-cv-05885-AMD-RER Document 1 Filed 12/04/20 Page 1 of 6 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------- X
ISRAEL WOSNER                                         :
                                                              :   Case No.:
                                    Plaintiff,                :
                                                              :   COMPLAINT
                           - against -                        :
                                                              :
PORTFOLIO RECOVERY ASSOCIATES, LLC :
                                                              :
                                    Defendant.                :
------------------------------------------------------------- X


        ISRAEL WOSNER (hereinafter referred to as “Plaintiff”), by and through the

undersigned counsel, complains, states and alleges against PORTFOLIO RECOVERY

ASSOCIATES, LLC (hereinafter referred to collectively as “Defendants”), as follows:

                                             INTRODUCTION

    1. This action seeks to recover for violations of the Fair Debt Collection Practices Act, 15

U.S.C. § 1692, et seq., (“FDCPA”).

                                       JURISDICTION AND VENUE

    2. This Court has federal subject matter jurisdiction pursuant to 28 U.S.C. §1331 and 15

U.S.C. § 1692k(d).

    3. Venue is proper under 28 U.S.C. §1391(b) because a substantial part of the events or

omissions giving rise to the claim occurred in this Judicial District.

    4. At all relevant times, Defendants conducted business within the State of New York under

either is own name or PORTFOLIO RECOVERY ASSOCIATES, LLC.

                                                    PARTIES

    5. Plaintiff is an individual who previously resided in New York City, although is currently

a residing in London, England, and submits to this Court’s jurisdiction.
Case 1:20-cv-05885-AMD-RER Document 1 Filed 12/04/20 Page 2 of 6 PageID #: 2




   6. Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

   7. On information and belief, Defendant, is a collection law firm with an office located at

120 Corporate Blvd. Norfolk, VA 23502.

   8. Defendants are regularly engaged, for profit, in the collection of debts allegedly owed by

consumers.

   9. Defendants are “debt collectors” as defined by 15 U.S.C. § 1692a(6).

                                          ALLEGATIONS

   10. Upon information and belief, on a date better known by Defendant, a consumer debt

belonging to the Plaintiff was assigned or otherwise transferred to Defendants for collection.

   11. The debt was primarily for personal, family or household purposes and is therefore a

“debt” as defined by 15 U.S.C. § 1692a(5).

   12. Plaintiff opened the subject account in approximately 2013 in Kings County, New York.

   13. Plaintiff currently resides in London, England in the United Kingdom. See Tax letter

from the UK Revenue & Customs attached hereto as Exhibit 1. See also Plaintiff’s Residence

Permit and Driver’s License attached hereto as Exhibit 2. See also Plaintiff’s Electric bill

attached hereto as exhibit 3.

   14. Despite residing in London, England, the Defendant filed a lawsuit against the Plaintiff in

the Civil Court of New York, County of Richmond, for the collection of said debt. See Summon

attached hereto as Exhibit 4.

   15. Plaintiff has never resided in Richmond County, New York.

   16. Furthermore, Defendant and its agent disclosed the debt to the Plaintiff’s brother and his

family members.
Case 1:20-cv-05885-AMD-RER Document 1 Filed 12/04/20 Page 3 of 6 PageID #: 3




   17. Specifically, the address at which the Defendant attempted to serve the Plaintiff was the

Plaintiff’s brother’s address.

   18. Upon information and belief, as Plaintiff is not in possession of the Affidavit of Service

from the State Court action, Defendant via its process server served the Plaintiff’s teenage niece

by handing the paper over and abruptly leaving.

   19. By the time Plaintiff’s niece had a chance to show either skim through the Summons and

Complaint or show the document to her parents, the process server was long gone.

   20. As a result of Defendant’s careless service policies, the debt was disclosed to relatives of

the Plaintiff without Plaintiff’s consent.

   21. Additionally, upon information and belief, Defendant sent collection letters and possibly

also made phone calls to the Plaintiff’s relatives about the subject account, thereby again

disclosing information regarding his debt to others without his consent.

   22. Moreover, upon information and belief, as Plaintiff is not in possession of the Affidavit

of Service from the State Court action, Defendant falsely represented in said Affidavit of Service

that the service address was the usual and customary place of abode, and that the Court should

have jurisdiction over the Plaintiff.

   23. Plaintiff did not open the consumer debt account in Richmond County, nor did Plaintiff

reside in Richmond County, New York at the time of commencement of the action.

   24. Plaintiff only found out about the subject account when his brother contacted him telling

him that Defendant just dropped off papers at his house and inquired as to how he was going to

handle the debt.

   25. Furthermore, Plaintiff is fearful that this is a dishonest and sneaky tactic that Defendant

has employed in an attempt to frustrate him to travel significant distances to defend herself in the
Case 1:20-cv-05885-AMD-RER Document 1 Filed 12/04/20 Page 4 of 6 PageID #: 4




subject action, forcing him to consider settlement or retain counsel just to get rid of the case due

to the great troubles of getting to court, as well as the confusion as to how Plaintiff would be able

to practically defend himself when he lives overseas.

   26. As a result of Defendant’s actions, where Defendant sued Plaintiff in a venue where the

Defendant was not legally allowed to sue Plaintiff, Plaintiff was forced to incur attorney’s fees

and suffered actual damanges.

                                          Violations of the FDCPA

   27. Plaintiff repeats each allegation above as if fully set forth herein.

   28. The subject pleadings are a “communication” as defined by 15 U.S.C. § 1692a(2).

   29. 15 U.S.C. § 1692i(a)(2) requires a debt collector to either file an action in the judicial

district where the consumer signed the contract or where the consumer resided at the

commencement of the action.

   30. 15 U.S.C. § 1692e preface prohibits the use of any false, deceptive, or misleading

representation or means in connection with the collection of any debt.

   31. 15 U.S.C. § 1692e(10) prohibits the use of any false representation or deceptive means to

collect or attempt to collect any debt.

   32. 15 U.S.C. § 1692c(b) prohibits a debt collector to communicate with any person other

than the consumer without the prior permission of the debtor.

   33. Defendant’s filing of this lawsuit in the wrong county is in violation of 15 U.S.C. §

1692i(a)(2), as the Plaintiff neither signed the contract in Richmond County, nor resided at the

time of commencement of the action in Richmond County, New York.
Case 1:20-cv-05885-AMD-RER Document 1 Filed 12/04/20 Page 5 of 6 PageID #: 5




    34. Defendant violated 15 U.S.C. § 1692e preface by using false, deceptive and misleading

representations and means in connection with the collection of this debt via the actions of

Defendant described above.

    35. Defendant violated 15 U.S.C. § 1692e(10) as the Defendant falsely represented to the

New York Courts that the Plaintiff lived in Richmond County, New York and that Plaintiff was

properly served with the Summons and Complaint.

    36. Furthermore, Defendant violated 15 U.S.C. § 1692e(10) by using the deceptive means of

attempting to collect a debt by sending communications to the Plaintiff’s relative’s home and

leaving the Summons and Complaint with the Plaintiff’s relative in order to deceptively lead the

Plaintiff and the Richmond County Court to conclude that service was effectuated, forcing

Plaintiff to handle the case even though Richmond County did not have jurisdication over

Plaintiff.

    37. Defendant’s actions caused the disclosure of her personal debt information to third-

parties, in violation of 15 U.S.C. § 1692c(b)., as the Defendant sent collection communications

and the summons and complaint directly to the Plaintiff’s relatives, or alternatively, that via the

Defendant’s reckless conduct of sending communications and/or serving the wrong address it

directly caused the Plaintiff’s debt information to be revealed to third parties.

    38. Defendants’ conduct, as described, is a violation of 15 U.S.C. § 1692i(a)(2), 15 U.S.C. §

1692e preface, 15 U.S.C. § 1692e(10) and 15 U.S.C. § 1692c(b).

                                           JURY DEMAND

    39. Plaintiff hereby demands a trial of this action by jury.

                                     PRAYER FOR RELIEF

    WHEREFORE, Plaintiff respectfully requests judgment as follows:
Case 1:20-cv-05885-AMD-RER Document 1 Filed 12/04/20 Page 6 of 6 PageID #: 6




   a. Damages against Defendants pursuant to 15 U.S.C. § 1692k; and

   b. Plaintiff’s attorneys’ fees pursuant to 15 U.S.C. § 1692k; and

   c. Plaintiff’s costs; all together with

   d. Such other relief that the Court determines is just and proper.

Dated: June 10, 2020

Brooklyn, New York



                                             _/s/ Joseph Balisok________________
                                             Joseph Balisok, Esq.
                                             251 Troy Ave
                                             Brooklyn, NY 11213
                                             Office (718) 928-9607
                                             Fax (718) 534-9747
                                             Joseph@LawBalisok.com
                                             Attorney for Plaintiff
